Judgment and order reversed upon the law and new trial granted, costs to appellant to abide the event, for error in refusal to charge as requested at folio 229. Kelly P. J., Young and Hagarty, JJ., concur; Manning and Lazansky, JJ., dissent upon the ground that when plaintiff was authorized to procure a customer, and during a part of Ms negotiations to that end, he was not a licensed broker, and was guilty of a misdemeanor, and that no claim for commissions can arise out of such a situation, even if at the time he procured the customer he was a licensed broker.